Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to applicant’s claims filed January 13, 2022.

Claims 1-18 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites “one or more colorants” and then recites “two or more of “ which indicates that the colorants must be at least two and not one as indicated in the first recitation of “one or more”. Claims 2-6 are also rejected for being dependent upon claim 1 and inheriting the same deficiency.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,2,4,5,7-9,11,13,14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over  Gravett (US 2004/0219214).
Gravett teaches treating contact lenses surfaces with compositions comprising coloring agents such as turmeric and paprika in activated polymers which impart enhanced lubricity to the lenses and are applied to and into the surface (paragraph 0401, 0439, claim 187).
Gravett does not teach the claimed embodiments in a single example but selection of the teachings from the disclosure of Gravett teaches the claimed embodiments. Gravett is silent as to the claimed concentrations of the colorant.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the contact lenses taught by Gravett by selecting colorants such as paprika and turmeric at the claimed concentrations as Gravett teaches these compounds are applied in an amount to impart observable coloration to the compositions which are coated onto the surface of contact lenses. Nothing is deemed critical about applicant’s concentration as no unexpected results have been presented indicating the criticality of the concentration. Adding the colorant to the claimed levels to achieve a desired color level is obvious and taught by Gravett to be within routine skill in the art.

Claims 7,8,13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over  Henson (US 2006/0239956).
Henson teaches hydrogels are conventionally used to make contact lenses (paragraph 0002) and the hydrogel compositions comprising coloring agents such as turmeric at concentrations of 0.1-5% (1-50 mg/g turmeric/hydrogel; paragraph 0029, claim 19).
Henson does not teach the claimed embodiments in a single example but selection of the teachings from the disclosure of Henson teaches the claimed embodiments. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the contact lenses taught by Henson by selecting colorants such as turmeric at the claimed percentages as Henson teaches these compounds are mixed with the hydrogel and then formed into the colored product and retain color identity in high moisture systems and at elevated temperatures with no significant color leaching (paragraphs 0031-0035).

Claims 6,17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gravett (US 2004/0219214) in view of Chauhan (US 2010/0330146).
Gravett is relied upon as set forth above.
Gravett does not teach vitamin E.
Chauhan teaches adding Vitamin E to contact lenses at a loading level of .01-.95g Vitamin E-g pure lens (1-95% w/w) as a diffusion attenuator to modify the diffusivity of a bioactive agent through the contact lens  (abstract, Figures 4B, 5A,5B and 15).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to prepare the contact lenses of Gravett by using hydrogel lenses incorporating vitamin E at the claimed amounts as Chauhan teaches this is conventional in controlling the diffusivity of bioactive drug agents released from the contact lens.

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Henson (US 2006/0239956) in view of Chauhan (US 2010/0330146).
Henson is relied upon as set forth above.
Henson does not teach vitamin E.
Chauhan teaches adding Vitamin E to contact lenses at a loading level of .01-.95g Vitamin E-g pure lens (1-95%) as a diffusion attenuator to modify the diffusivity of a bioactive agent through the contact lens  (abstract, Figures 4B, 5A,5B and 15).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to prepare the contact lenses of Henson by using hydrogel lenses incorporating vitamin E at the claimed amounts  as Chauhan teaches this is conventional in controlling the diffusivity of bioactive drug agents released from the contact lens.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1,4,5,6,7,16 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 11,260,612 in view of . Although the claims at issue are not identical, they are not patentably distinct from each other because the claims contain contacts lenses comprising the same colorant at the same concentration entrapped in the surface of the hydrogel and further comprise ophthalmic drugs and vitamin E.

Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 11,260,612 in view of  Chauhan (US 2010/0330146)... It would have been obvious to one of ordinary skill in the art at the time the invention was made to prepare the contact lenses of the patent by using hydrogel lenses incorporating vitamin E at the claimed amounts as this is conventional in controlling the diffusivity of bioactive drug agents released from the contact lens as taught by Chauhan.

Claims 1-9 and 11-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 11,260,612 in view of  Gravett (US 2004/0219214).. It would have been obvious to incorporate paprika and turmeric as colorants into the contact lenses of the patent as they are conventional colorants used in contact lenses. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINA S KHAN whose telephone number is (571)272-5573. The examiner can normally be reached Monday-Friday, 9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMINA S KHAN/Primary Examiner, Art Unit 1761